Citation Nr: 0013133	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
low back pain, the initial rating assigned, effective from 
December 8, 1995 to January 27, 1998.

2.  Entitlement to a rating in excess of 10 percent for low 
back pain, from January 28, 1998.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left hip fracture, from February 14, 1994 to 
January 27, 1998.

4.  Entitlement to a rating in excess of 30 percent for 
residuals of a left hip fracture, from January 28, 1998.

5.  Entitlement to an earlier effective date for a grant of 
service connection for a low back disability, prior to 
December 8, 1995.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse, Mother


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to December 
1986.

This appeal arises from January 1995 and June 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  A transcript of the 
veteran's November 1996 personal hearing at the RO is of 
record.

Initially, the Board notes the veteran's service connection 
and increased rating claims were remanded in December 1997.  
The Board noted at that time that the veteran had filed 
certain statements indicating he was disabled and unable to 
work, due to his now service-connected left hip and back 
disabilities, and that entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU), should be considered by the 
RO.  A review of the claims file does not reveal an 
adjudication of that claim.  Accordingly, a claim for TDIU is 
again referred to the RO for development and adjudication.
The Board also notes the issue of an earlier effective date 
for the grant of a 30 percent disability rating for service-
connected residuals of a left hip fracture was appealed and 
certified to the Board.  As the grant of a 30 percent 
disability rating occurred subsequent to the January 1995 
rating decision on appeal, however, which decision increased 
the rating for that disability to 10 percent disabling, the 
issue of an "earlier effective date" for the 30 percent 
rating is included within the appeal of an increased rating 
for that disability.  That is, the increased rating issue is 
now entitlement to a rating in excess of 10 percent for 
residuals of a left hip fracture, from February 14, 1994 to 
January 27, 1998, and to a rating in excess of 30 percent 
thereafter.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In a statement received at the Board in April 2000, the 
veteran requested service connection for residuals of a right 
knee injury as secondary to his service-connected left hip 
disability.  He also indicated he was suffering from 
headaches that he attributed to a spinal block, although it 
is not clear from his statement whether this block was 
performed in conjunction with treatment for his right knee 
disability, service-connected low back pain, or service-
connected residuals of a left hip fracture.  Accordingly, the 
veteran's claim for secondary service connection residuals of 
a right knee injury is referred to the RO for development and 
adjudication, and the RO should clarify whether the veteran 
is seeking service connection for headaches.


FINDINGS OF FACT

1.  The veteran's low back disability was manifested 
arthritis of the lumbar spine with characteristic pain on 
motion of the low back, from December 8, 1995 to January 27, 
1998; it was not productive of more than slight limitation of 
motion or any muscle spasm on extreme forward bending with 
loss of lateral spine motion, unilateral, in the standing 
position, during that time.

2.  The veteran's low back disability continues to be 
manifested by arthritis of the lumbar spine with pain on 
motion, but no more than slight limitation of motion or any 
muscle spasm on extreme forward bending, with loss of lateral 
spine motion, unilateral, in the standing position, from 
January 28, 1998.

3.  The veteran's left hip disability was manifested by 
almost full ranges of motion, but with pain at the extremes, 
from February 14, 1994 to January 27, 1998.

4.  The veteran's residuals of a left hip fracture were 
manifested by pain, arthritis, and slight limitation of 
motion, from January 28, 1998.

5.  On December 8, 1995, the RO received the veteran's claim 
for service connection for low back pain, secondary to 
service-connected residuals of a left hip fracture; service 
connection for low back pain was granted in June 1998, 
effective from the date of receipt of the claim, and a 
noncompensable rating was assigned.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a low back 
disability, from December 8, 1995, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5292, 5295 
(1999).

2.  The criteria for a rating in excess of 10 percent for a 
low back disability, from January 28, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-
5292, 5295 (1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a left hip fracture, from February 14, 1994 to 
January 27, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5255 (1999).

4.  The criteria for a rating in excess of 30 percent for 
residuals of a left hip fracture, from January 28, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5255 (1999).

5.  The requirements for an effective date prior to December 
8, 1995, for the grant of service connection for a low back 
disability, secondary to service-connected residuals of a 
left hip fracture, have not been met.  38 U.S.C.A. §§ 5107, 
5110(a), (b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran's service connection 
and increased rating claims were remanded in December 1997 
for VA medical records and a VA orthopedic examination.  That 
development having been successfully completed, the veteran's 
claims file has been returned to the Board.

I.  Entitlement to a compensable rating for service-connected 
low back pain, the initial rating assigned, effective from 
December 8, 1995

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the noncompensable rating for the veteran's 
service-connected low back pain is effective December 8, 
1995, the date of receipt of the veteran's claim for service 
connection, and the 10 percent rating is effective January 
28, 1998.  Thus, the Board will consider whether a 
compensable rating is warranted from December 8, 1995 to 
January 27, 1998, and whether a rating in excess of 10 
percent is warranted thereafter.

A March 1994 VA lumbar X-ray report revealed that the 
vertebral bodies and the disc spaces appeared unremarkable, 
the pedicles were intact, there was no spondylolysis or 
spondylolisthesis found, and the sacro-iliac joints were 
noted to be normal.  The impression was no acute bony 
abnormalities noted.

A May 1995 VA computed tomography (CT) report of the lumbar 
spine contained an impression of bilateral fractures of the 
inferior articular facets of L5, and osteoarthritic changes, 
L5-S1 interfacet joints.

Another May 1995 report indicates no evidence of disc 
herniation had been found.
A November 1995 VA treatment report indicates the veteran had 
a normal gait.

A December 1995 VA treatment report indicates that a soft 
lumbar support was recommended for working hours, and the 
veteran was advised to exercise his abdominal muscles at home 
and strengthen his back.

Various 1995 VA treatment reports indicate that "blocks" 
were tried in the veteran's back to relieve pain.

Disabilities of the spine are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295.  There is 
some X-ray evidence of bilateral fractures of the inferior 
articular facets of L5, but there is medical evidence of cord 
involvement and a separate compensable rating is not 
warranted under Code 5285 as there is no X-ray evidence of a 
vertebral deformity.  As there are no limitation of motion 
for the lumbar spine shown in any medical evidence from 
December 8, 1995 to January 28, 1998, a compensable rating 
under Code 5292 is not warranted.

Degenerative osteoarthritis is rated in accordance with 
38 C.F.R. § 4.71a, DC 5003, which provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Under DC 5292, which rates limitation of motion of the lumbar 
spine, a severe limitation warrants a 40 percent rating, a 
moderate limitation warrants a 20 percent rating, and a 
slight limitation warrants a 10 percent rating.  As noted 
above, however, as no lumbar limitation of motion has been 
noted during the period from December 8, 1995 to January 28, 
1998, a compensable rating under this code is not warranted.

Also, as nerve involvement and disc disease have not been 
service-connected, a rating under DC 5293, which rates 
intervertebral disc syndrome, is not warranted.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
rating, and the rating of the same manifestation under 
different diagnoses, are to be avoided.  See 38 C.F.R. 
§ 4.14.

Under DC 5295, which rates lumbosacral strain, a severe 
strain, with listing of the whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteo-arthritic changes, or a narrowing or irregularity 
of the joint space, or some of the above with abnormal 
mobility on forced motion, warrants a 40 percent rating; with 
muscle spasm on extreme forward bending, and a loss of 
lateral spine motion, unilateral, in the standing position, 
warrants a 20 percent evaluation.  With only characteristic 
pain on motion, a 10 percent rating is warranted.  If only 
slight subjective symptoms only are shown, a noncompensable 
(0 percent) rating is warranted.  

The medical evidence dated during the period of time is 
somewhat conflicting as to whether there is characteristic 
pain on motion of the lumbar spine.  A May 1995 VA treatment 
report even indicates the veteran's pain might have been 
"sympathetic."  A March 1994 VA EMG (electromyograph) 
report indicates an abnormal study due to the inability of 
the veteran to relax his muscles (or pain "give-way") so 
the test could be successfully completed, even though nerve 
conduction needle studies had been found to be normal.  
However, as treatment for the veteran's low back pain has 
included pain or nerve blocks, the Board finds that there is 
a question as to whether the 10 percent or noncompensable 
ratings should be applied.  Under these circumstances, the 
higher rating will be assigned because the disability picture 
more nearly approximates the criteria required for the 10 
percent rating (38 C.F.R. § 4.7) under Code 5295, for 
characteristic low back pain on motion, from December 8, 1995 
to January 27, 1998.

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use or during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  In this case, the examiner has 
indicated pain at the extremes of motion, which has been 
considered in granting the increased rating.  No additional 
impairment due to pain on use has been shown.  Additional 
impairment during exacerbations, or flare-ups, of the 
veteran's low back pain has not been demonstrated.  There is 
no medical evidence to show that any other symptom, including 
weakness or incoordination, results in additional functional 
impairment to a degree that would support a higher rating.  
There is, therefore, no basis for the assignment of a 
schedular rating in excess of 10 percent for the veteran's 
low back disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, 4.71a, DC's 5292, 5295; DeLuca, supra.

Accordingly, the evidence warrants a 10 percent rating for 
the veteran's low back pain from December 8, 1995 to January 
27, 1998.


II.  A rating in excess of 10 percent for low back pain, from 
January 28, 1998

The January 1998 VA orthopedic examination report indicates 
that the veteran complained of pain in his lower back, and 
that, upon physical examination, range of motion was found to 
be flexion of 90 degrees, extension of 10 degrees, 40 degrees 
of side bending in each direction, and 45 degrees of rotation 
in each direction.  Pain was noted with side bending and 
rotation especially, but also with the extremes of flexion 
and extension.  Pain was also noted on palpation of the lower 
back, along the spine and paraspinal muscles.  X-rays were 
noted to reveal facet joint and degenerative joint disease, 
most pronounced at the L5-S1 area, with overall normal 
alignment, and no decreased in disk space.  The examiner 
indicated that, at his point, the veteran had a mild to 
moderate disability of the lumbar spine, with degenerative 
changes, but no evidence of disk disease.

As no deformity from a fracture of the vertebra has been 
demonstrated, a separate 10 percent rating under 38 C.F.R. 
§ 4.71a, DC 5285 is not warranted.  The relevant medical 
evidence shows slight loss of flexion, some limitation of 
extension, and normal lateral flexion and rotation; the 
overall degree of limitation of motion of the lumbar spine is 
no more than slight which, under DC 5292, results in a 10 
percent rating.  Under DC 5295, which rates lumbosacral 
strain, characteristic pain on motion also warrants a 10 
percent rating, and this criterion overlaps with the criteria 
found in Code 5292.  The criteria for a 20 percent rating 
under 5295, muscle spasm on extreme forward bending, with 
loss of lateral spine motion, unilateral, in the standing 
position, have not been shown by the medical evidence.

As noted above, the Court has held that, in rating 
musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use or during flare-ups.  
DeLuca, 8 Vet. App. at 205-206.  In this case, the examiner 
has indicated pain at the extremes of motion, which has been 
considered in granting the 10 percent rating.  No additional 
impairment due to pain on use has been shown.  Additional 
impairment during exacerbations, or flare-ups, of the 
veteran's low back pain has not been demonstrated.  There is 
no medical evidence to show that any other symptom, including 
weakness or incoordination, results in additional functional 
impairment to a degree that would support a higher rating.  
There is, therefore, no basis for the assignment of a 
schedular rating in excess of 10 percent for the veteran's 
low back disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, 4.71a, DC's 5292, 5295; DeLuca, supra.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for low back pain, from 
January 28, 1998.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
57-58.


III.  A rating in excess of 10 percent for residuals of a 
left hip fracture, from February 14, 1994 to January 27, 1998

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

In a statement received on February 14, 1994, the veteran 
requested an increased rating for his service-connected 
residuals of a left hip fracture.  A January 1995 rating 
decision increased the rating for residuals of a left hip 
fracture to 10 percent disabling, effective February 14, 
1994.  The veteran filed a notice of disagreement (NOD) with 
only the assigned rating, which he later perfected by filing 
a substantive appeal.  In June 1998, during the pendency of 
this appeal, the RO increased the rating for residuals of a 
left hip fracture to 30 percent disabling, effective January 
28, 1998.  The veteran filed a timely NOD and substantive 
appeal as to both the 30 percent rating and the January 28, 
1998 effective date.  The Board notes that while it was not 
necessary for the veteran to file an NOD as the 30 percent 
assigned rating in order to continue his increased rating 
appeal, inasmuch as the grant of a 30 percent rating is not 
the maximum benefit for a hip disability under the rating 
schedule, see AB v. Brown, 6 Vet. App. at 39, it was 
necessary to do so as to the effective date.  See Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

As noted above, as the Board, in an increased rating claim, 
will consider both the ratings warranted for the veteran's 
service-connected left hip disability and the resultant 
effective dates, as found, from February 14, 1994, see 38 
U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1), (2), 
entitlement to an earlier effective date for the grant of a 
30 percent disability rating is included within that 
analysis, and a separate effective date issue is not 
necessary.

A February 1994 VA X-ray of the left hip contained an 
impression of slight spurring of the articular surface of the 
left femoral head in an otherwise normal study, and a 
February 1994 VA treatment report contains a diagnosis of 
possible arthritis.  The Board notes, however, that service 
connection for arthritis of the left hip was not in effect at 
this time.

A March 1994 VA hip X-ray report contains an impression of 
old internal fixation of the left acetabulum, with metallic 
plate and screws transfixing the left acetabulum, which 
appeared completely healed.

During the veteran's July 1994 VA orthopedic examination he 
reported pain about the left hip and groin, and cramps in the 
area of the hip after walking.  Upon physical examination he 
was noted to walk with a slight limp in his left lower 
extremity, but was able to walk on both his heels and toes.  
Range of motion testing revealed almost full internal and 
external rotation of the left hip, although very tender at 
the extreme.  A slight flexion contracture of the left hip 
was noted, and the veteran indicated pain at the extreme of 
abduction.  The extensor hallucis longus was noted to be 
slightly weak.  The examiner indicated X-rays (noted to be of 
the right hip, but apparently actually the left) revealed an 
osteophyte on the head at the neck of the left femur on the 
anterior posterior view, which was not present on the lateral 
view.  The examiner also noted these X-rays did not reveal 
evidence of a fracture of the hip, either recent or old.  The 
diagnosis was a probable fracture dislocation of the left 
(again, noted to be the right, but apparently in error) hip.  
Good range of motion, but tenderness in the extreme ranges, 
with well maintained joint spaces.

Disabilities of the hip and thigh are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5250-5255.  As 
noted above, the veteran's range of motion of the hip in July 
1994 was almost full, with pain only at the extremes of 
motion.  A compensable (10 percent) rating under any 
applicable code was not warranted at that time, as ankylosis 
of the hip (DC 5250), limitation of thigh extension to 5 
degrees (DC 5251), limitation of thigh flexion to 45 degrees 
(DC 5252), limitation of thigh adduction, cannot cross legs, 
or limitation of thigh rotation, cannot toe-out more than 15 
degrees (DC 5253), flail hip joint (DC 5254), or malunion of 
the femur, with slight knee or hip disability, was not noted 
in either the March 1994 VA hip X-ray report or the July 1994 
VA orthopedic examination report.
The RO, however, granted a 10 percent rating under DC 5255 as 
the veteran's complaints of pain at the extreme ranges of 
motion and upon use were determined to be a slight hip 
disability under that code.  The Board agrees with that 
determination.  The Board's selection of a diagnostic code 
may not be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with the law," if 
relevant data is examined and a reasonable basis exists for 
its selection.  See Tedeschi v. Brown, 7 Vet. App. 411, 413-
14 (1995); Butts v. Brown, 5 Vet. App. 532, 539 (1993).

VA treatment evidence from March 1994 through February 1995 
notes continuing complaints of extreme pain in the left hip, 
but also notes the veteran's pain complaints were 
inconsistent with his objective pathology.

May 1995 Social Security Administration records indicate the 
veteran was denied disability benefits, as he was not 
unemployable.

During the veteran's November 1996 personal hearing at the RO 
he testified that his military occupation specialty in the 
Air Force was air traffic controller; that he was in good 
shape upon entry; that he was in a motor vehicle accident in 
1984; that he broke his hip and injured his leg in this 
accident; that he was in the hospital for about one month; 
that he received physical rehabilitation while in the Air 
Force; that he was "occasionally' seen at sick call for his 
hip and leg problems; that he was prescribed medication for 
these problems while on active duty; that when he left the 
Air Force he couldn't play sports as he had previously, and 
had trouble walking; that his current symptoms include his 
left leg falling asleep and crumbling, pain in his left leg 
and hip during the day and at night, and cramping in his leg; 
that in 1992 his left leg "went asleep and crumbled," 
causing heavy machinery to fall on him, at which time he hit 
his back on a pallet; that he had no problems with his back 
prior to 1992; that he has pain across the small of his back 
and cannot lift heavy objects; that he wears a back brace and 
uses a cane or a crutch; that although he was previously in 
physical therapy for his back, he is not presently receiving 
therapy; that his hip loses control several times a day; that 
he takes Elavil for "nerves"; that a VA physician had told 
him in 1995 that his fractured vertebra was at least ten 
years old; that the physician attributed his fracture to a 
fall at work in 1992; and that he could not squat without 
falling.

His mother testified that she witnessed the veteran's falls 
twice after his separation and that he continuously complains 
of pain.  The veteran's wife testified that the veteran 
continuously complains of pain and moans with pain in his 
sleep; that she has seen the veteran fall; and that his hip 
and back problems affect their marriage.

While the veteran's, his mother's, and his wife's testimony 
is considered credible, their testimony does not provide 
objective pathology or findings with which to rate the 
veteran's left hip disability under the applicable diagnostic 
codes listed above.

The Board also notes the lack of medical treatment evidence 
from December 1995 to January 1998.

As noted above, the Court has held that, in rating 
musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use or during flare-ups.  
DeLuca, 8 Vet. App. at 205-206.  Additional impairment during 
exacerbations, or flare-ups, of his condition has not been 
demonstrated.  The medical evidence also does not reveal that 
the veteran's pain limits motion to a degree that would 
support a rating in excess of 10 percent under DC's 5251-
5253.  There is also no medical evidence of record showing 
that any other symptom, including weakness or incoordination, 
results in additional functional impairment to a degree that 
would support a higher rating under any applicable code.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, DC's 
5250-5255; DeLuca, supra.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for residuals of a left hip 
fracture, from February 14, 1994 to January 27, 1998.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
57-58.

IV.  A rating in excess of 30 percent for residuals of a left 
hip fracture, from January 28, 1998

During the veteran's January 1998 VA orthopedic examination, 
at which time the examiner indicated he had reviewed the 
claims file, the veteran's chief complaint was noted to be 
pain.  The examiner noted the findings of the different 
examinations, X-rays, electromyograms, nerve conduction 
velocity studies, and computed tomography (CT) studies from 
1993 to 1995.

Upon physical examination, ranges of motion of the left hip 
were found to be flexion of 90 degrees; abduction was 45 
degrees; internal rotation was 30 degrees; and external 
rotation was 40 degrees.  The examiner indicated that all 
ranges of motion were with pain at the extremes of motion.  
The veteran was noted to have a minimal flexion contracture 
of approximately 5 degrees, and to walk with a slow gait.  An 
anterior fascial defect, being quadriceps herniating through 
the anterior fascia, was also noted.  A 24 centimeter scar 
from the plating of the posterior wall of his acetabulum, 
with noted gluteus maximus atrophy, was found.  A January 
1998 X-ray was noted to show a posterior acetabulum plate, 
with lateral osteophytes of decreased joint space consistent 
with mild to moderate degenerative joint disease of the left 
hip.  The conclusion was status post motor vehicle accident 
in 1984, now with subsequent left hip pain.  The examiner 
indicated the veteran's left hip showed progressive changes 
in degenerative joint disease, likely being greater than 
those shown by his X-ray report.  He indicated the veteran 
had good left hip range of motion, but had pain when taken 
the ranges of motion.  The examiner opined that the left hip 
disability was moderate to severe because of the likely 
progressive degenerative changes as well as the pain.  He 
also indicated that the veteran had some partial nerve damage 
to his inferior gluteal nerve secondary to his operative 
procedure, but that this was relatively minor in that he has 
multiple muscles to compensate.
Again considering the veteran's left hip symptomatology under 
DC's 5250-5255, the Board notes the June 1998 rating decision 
clearly indicates the RO had now included both pain and 
arthritis in the determination of the severity of his left 
hip disability, under DC 5255, in that a 30 percent rating is 
warranted for a marked hip disability.  The Board notes, 
however, that the RO has not service-connected any partial 
nerve damage to the inferior gluteal nerve.  The Board also 
notes the examiner indicated the nerve damage was relatively 
minor.

As ankylosis (DC 5250), thigh extension limited to 5 degrees 
(DC 5251), thigh flexion limited to 10 degrees (DC 5252), or 
hip flail joint (DC 5254), has not been shown by the medical 
evidence, a higher rating under any applicable code is not 
warranted.

As to there is greater limitation of motion from pain on use 
or during flare-ups.  (DeLuca, 8 Vet. App. at 205-206), 
additional impairment during exacerbations, or flare-ups, of 
his condition has not been demonstrated.  The medical 
evidence also does not reveal that the veteran's pain limits 
motion to a degree that would support a rating in excess of 
30 percent the cited diagnostic criteria.  The Board,, as did 
the RO, has considered the relevant abnormal findings, 
including arthritis, pain, a minimal flexion contracture 
deformity at 5 degrees, and an anterior facial defect with 
some gluteus maximus atrophy but the recent increase to 30 
percent takes these findings into account.  There is no 
medical evidence of record showing that these or any other 
findings or symptoms, including weakness or incoordination, 
results in additional functional impairment to a degree that 
would support a higher rating under any applicable code.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, DC's 
5250-5255; DeLuca, supra.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 30 percent for residuals of a left hip 
fracture, from January 28, 1998.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
57-58.
V.  An earlier effective date for a grant of service 
connection and assignment of a noncompensable disability 
rating for low back pain, prior to December 8, 1995

The Board notes the veteran has contended the effective date 
for the grant of service connection for low back pain, as 
secondary to his service-connected residuals of a left hip 
fracture, should be July 1987, the date of the RO decision 
granting service connection for residuals of a left hip 
fracture.

In that regard, the Board notes the veteran's VA Form 21-526 
Veteran's Application for Compensation or Pension, which was 
received in January 1987, indicated, in line 24 as noted on 
an attachment to that form, that he was requesting service 
connection for a low back sprain, and that he noted the date 
of June 12, 1984 in two places on that attachment.  That date 
is approximately two months after the automobile accident 
that fractured his left hip, and during his active duty 
service.  There is no mention of a request for service 
connection for low back sprain, as secondary to residuals of 
a left hip fracture, on either the application or the 
attachment.  Thus, a claim for direct service connection for 
low back pain was properly adjudicated, and denied, by the RO 
in July 1987.  The Board also notes the veteran did not 
appeal that determination, nor inform the RO he desired to 
file a claim for service connection for low back sprain, as 
secondary to residuals of a left hip fracture.

The veteran's February 1994 statement, that he wished to 
"reopen my claim for increased disability evaluation for my 
service connected disabilities," also did not mention a 
claim for service connection for low back sprain, as 
secondary to residuals of a left hip fracture, and noted 
only, with an asterisk, "chronic severe traumatic arthritis 
and nerve involvement down l[eft] leg."  The RO interpreted 
the veteran's sentence as a claim for service connection for 
traumatic arthritis of the left hip with nerve involvement of 
the left leg, and denied that claim.  That decision also 
increased the rating for his residuals of left hip fracture 
to 10 percent disabling.  The veteran's March 1995 notice of 
disagreement indicated disagreement only with the assigned 
rating for his service-connected left hip disability; it did 
not mention the claim for service connection for additional 
left hip disability, traumatic arthritis of the left hip with 
nerve involvement of the left leg, nor did it mention any 
request for secondary service connection.  His June 1995 
substantive appeal also did not mention service connection 
for low back sprain, as secondary to residuals of a left hip 
fracture.  A June 1995 private treatment report noted 
"lately found" second fracture of "lumbar" and "nerve."  
In an October 1995 statement the veteran indicated "[a]ll 
along I have been suffering with leg, hip and back.  All is 
due to accident while I was in service in 1984."  In a 
statement received on December 8, 1995 the veteran for the 
first time indicated that "my left leg caused me to fall and 
hurt my back."  That document was accepted as a request for 
service connection for low back pain, secondary to service-
connected residuals of left hip fracture.

38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 provide criteria for 
determining the effective dates of grants of VA benefits.  In 
general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  In the case of disability compensation based upon 
direct service connection, if the claim is received within 
one year after separation from service, the effective date 
will be the day following separation from service or the date 
entitlement arose; otherwise, the date of receipt of claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has "noted that the use of the term 'well-grounded' should 
be confined to an evidentiary context.  '[W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the [Board] terminated because of the 
absence of legal merit or the lack of entitlement under the 
law'." (Citation omitted)  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).

Accordingly, as the date the veteran first filed a statement 
which the RO could construe as a request for service 
connection for low back pain, secondary to service-connected 
residuals of left hip fracture, was on December 8, 1995, an 
earlier effective date for a grant of service connection and 
assignment of a noncompensable disability rating for low back 
pain, prior to December 8, 1995, is not warranted.


ORDER

A 10 percent rating for a low disability, from December 8, 
1995 to January 27, 1998, is granted, subject to the law and 
regulations governing the payment of VA compensation 
benefits.

A rating in excess of 10 percent for a low back disability, 
from January 28, 1998, is denied.

A rating in excess of 10 percent for residuals of a left hip 
fracture, from February 14, 1994 to January 27, 1998, is 
denied.

A rating in excess of 30 percent for residuals of a left hip 
fracture, from January 28, 1998, is denied.






An earlier effective date for a grant of service connection, 
prior to December 8, 1995, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

